Case 1:20-cv-24860-RNS Document 35 Entered on FLSD Docket 08/06/2021 Page 1 of 6




                             United States District Court
                                       for the
                             Southern District of Florida

  Thomas Brezenski, Plaintiff,            )
                                          )
  v.                                      )
                                          ) Civil Action No. 20-24860-Civ-Scola
  St. Thomas University, Inc.,            )
  Defendant.                              )

          Order Granting in Part and Denying in Part Motion to Dismiss
         Plaintiff Thomas Brezenski seeks damages from Defendant St. Thomas
  University, Inc., (the “University”) for discriminating and retaliating against him
  in violation of the American with Disabilities Act (“ADA”) and the Florida Civil
  Rights Act (“FCRA”). (Am. Compl., ECF No. 22.) The University has filed a
  motion to dismiss the amended complaint in its entirety for failure to state a
  claim. (ECF No. 23.) The Plaintiff opposes the motion and the University has
  timely responded. (ECF Nos. 29, 31.) For the reasons stated below, the
  University’s motion is granted in part and denied in part. (ECF No. 23.)

       1. Background

         The Plaintiff initiated this action for disability discrimination and
  retaliation under the ADA and FCRA based on the University’s denial of the
  Plaintiff’s application for a promotion.
         The University hired the Plaintiff as an Assistant Professor in August
  2002. (ECF No. 22 at ¶ 11.) The Plaintiff was promoted to Associate Professor
  in 2006 and remains in this position. (Id. at ¶ 12.) In 2015, the Plaintiff notified
  the University that he had been diagnosed with Bipolar Disorder and had
  begun treatment. (Id. at ¶ 14.)
         On November 1, 2018, the Plaintiff applied for a promotion to Full
  Professor of Political Science. (Id. at ¶ 15.) For a promotion application to move
  forward, the candidate must receive a majority of their colleagues’ votes. (Id.)
  On November 12, 2018, Dean Pamela Cingel informed the Plaintiff that he
  satisfied all the requirements for the promotion and forwarded his application
  to Provost Alfredo Garcia, who submitted the application to the University
  Rank and Tenure Committee (the “Committee”). (Id. at ¶16.)
         February 8, 2019, the Plaintiff met with the Committee to discuss his
  application. (Id. at ¶ 17.) At the meeting, the Plaintiff stated that he intended to
  be the first Full Professor with a severe mental disability. (Id.) During his
Case 1:20-cv-24860-RNS Document 35 Entered on FLSD Docket 08/06/2021 Page 2 of 6




  interview, Jeffrey Plunkett, a committee member, “indirectly raised the topic of
  the Plaintiff’s mental health.” (Id.) Plunkett asked whether “given your
  research, how can you be impartial in your teaching of the subject of gun
  violence?” (Id.) The Plaintiff explained that he was capable of presenting both
  sides of the issue. (Id.) The Plaintiff has “never seen anyone be questioned
  about the fundamental ability to maintain fairness in teaching within the
  classroom,” although, those other individuals did not have a disability.
         On April 1, 2019, the Provost informed the Plaintiff that his application
  for Full Professor had been denied. (Id. at ¶ 18.) The next day, the Plaintiff
  requested to file a formal appeal of the decision. (Id. at ¶ 19.) Pursuant to
  University’s Handbook, a meeting with the Appeals Committee was supposed to
  be held within ten days of the Plaintiff’s appeal request. However, a meeting
  was not held until April 16, 2019 during which the Plaintiff raised concerns
  regarding the reasons for the denial of his application. (Id. at ¶ 20.) On April
  30, 2019, the Plaintiff was notified that the Appeals Committee denied his
  appeal, stating that “all procedures were followed,” and that the Plaintiff had
  received a “fair hearing.” (Id. at ¶ 21.) On May 24, 2019, the Plaintiff met with
  Nadine Lewis-Sevilla, the Director of Human Resources, and voiced his
  concerns that his application had been denied due to his mental disability. (Id.
  at ¶ 24.)
         The Plaintiff then attempted to meet with the University President David
  Armstrong as was permitted by the Handbook. After several unavailing
  attempts, the Plaintiff was able to meet with the University President to discuss
  a second appeals process. (Id. at ¶ 25.) The Plaintiff is aware of nondisabled
  applicants meeting with the President within ten days after the initial denial of
  their applications for promotion. (Id. at ¶ 22.)
         A second appeal commenced on October 2, 2019. (Id. at ¶ 28.) On
  November 7, 2019, the Appeals Committee found that the Plaintiff’s portfolio
  was judged under criteria outside the Faculty Handbook and was improperly
  evaluated for a promotion. (Id. at ¶ 31.) Notwithstanding, on November 18,
  2019, President Armstrong denied the Plaintiff’s application without
  explanation and despite the Plaintiff’s satisfaction of every requirement for the
  promotion. (Id. at ¶ 32.) The Plaintiff claims he was discriminated against
  because he is disabled and that he was retaliated against for complaining
  about discriminatory treatment.

     2. Legal Standard

        A court considering a motion to dismiss, filed under Federal Rule of Civil
  Procedure 12(b)(6), must accept all of the complaint’s allegations as true,
Case 1:20-cv-24860-RNS Document 35 Entered on FLSD Docket 08/06/2021 Page 3 of 6




  construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
  only contain a short and plain statement of the claim showing that the pleader
  is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
  court to infer more than the mere possibility of misconduct, the complaint has
  alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
  Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
  punctuation omitted). A court must dismiss a plaintiff’s claims if she fails to
  nudge her “claims across the line from conceivable to plausible.” Twombly, 550
  U.S. at 570.

     3. Analysis

           A. Disability Discrimination

         Counts I and II of the amended complaint allege that the University
  discriminated against the Plaintiff based on his disability of Bipolar Disorder.
  The University argues that the Plaintiff has failed to state a claim for
  discrimination through direct or circumstantial evidence.
         The FCRA prohibits discrimination against an individual “with respect to
  compensation, terms, conditions, or privileges of employment, because of such
  individual's race, color, religion, sex, pregnancy, national origin, age, handicap,
  or marital status.” Fla. Stat. § 760.10(1)(a). The ADA similarly prohibits
  discrimination on the basis of disability. See 42 U.S.C. §§ 12112(a). The Court
  evaluates a disability discrimination claim under the FCRA using the same
  framework as ADA claim. Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1255
  (11th Cir.2007).
         To establish a prima facie employment discrimination case under
  the ADA, and the FCRA, the employee may show that (1) he has a disability, (2)
  he is a qualified individual for the position in question, and (3) the
  employer discriminated against him because of his disability. Guasch v.
  Carnival Corp., 723 F. App’x 954, 956 (11th Cir. 2018) (citing Holly, 492 F.3d at
  1255)). The University moves to dismiss on the third element.
         Here, the Plaintiff has failed to allege that he was discriminated because
  he suffers from Bipolar Disorder. The amended complaint alleges that: “Dr.
  Jeffrey Plunkett…started a line of questioning that brought into question the
  Plaintiff’s mental health. Dr. Jeffrey Plunkett, said, “given your research, how
  can you be impartial in your teaching of the subject of gun violence?” (ECF No.
  22 at ¶ 17.) Viewing the allegations in the amended complaint in the light most
Case 1:20-cv-24860-RNS Document 35 Entered on FLSD Docket 08/06/2021 Page 4 of 6




  favorable to the Plaintiff, the University denied his application due to concerns
  about his ability to remain impartial. Indeed the allegations in the amended
  complaint, without more, do not connect the University’s knowledge of the
  Plaintiff’s disability and the denial of his application. At best, this line of
  questioning demonstrates that the Plaintiff’s application was denied due to
  doubts he could teach multiple viewpoints on an issue based on his research
  studies. Glover v. Donahoe, 626 F. App’x 926, 931 (11th Cir. 2015) (affirming
  dismissal of employment discrimination claims where the amended complaint
  alleged that the employee plaintiff was terminated for other non-discriminatory
  reasons); J.A.M. v. Nova Se. Univ., Inc., No. 0:15-CV-60248-KMM, 2015 WL
  4751149, at *4 (S.D. Fla. Aug. 12, 2015), aff’d, 646 F. App’x 921 (11th Cir.
  2016) (dismissing discrimination claims under the ADA because the plaintiff
  failed to allege sufficient facts to show that his disability was the reason for the
  adverse action).
         The Plaintiff argues that Glover is not controlling because there, the
  plaintiff failed to allege a discriminatory motivation and did not allege any
  comparators existed. (ECF No. 29 at 4.) While not disputing that he has not
  alleged any direct facts of discriminatory intent, the Plaintiff argues that unlike
  in Glover, he has met his burden through circumstantial facts. (Id. at 4-5.) The
  amended complaint alleges that the Plaintiff told the Committee he would like
  to be the first Full Professor with a severe mental disability, that he knew of
  other applicants without disabilities that had not had their teaching abilities
  called into question, other applicants without disabilities were promptly
  afforded a meeting with the President, and that other persons who were not
  disabled have been promoted. (ECF No. 20 at ¶¶ 17, 22, 32.) These allegations
  of circumstantial evidence are insufficient to satisfy the Plaintiff’s pleading
  requirements. The Plaintiff does not identify any comparators without a
  disability and who were promoted, who also had similar experience, applied for
  similar positions, and conducted similar research were promoted. Nor does the
  Plaintiff allege that of the comparators whose applications were initially denied
  and who were able to meet with the President within ten days were ultimately
  promoted. Accordingly, the amended complaint has failed to state a claim
  through direct or circumstantial evidence and must be dismissed. See Arafat v.
  Sch. Bd. of Broward Cty., 549 F. App’x 872, 874 (11th Cir. 2013) (affirming
  dismissal of discrimination claims because the plaintiff’s “generic[] reference[]”
  to purported comparators was too “tenuous and conclusory” (alterations added;
  internal quotation marks omitted)); Lyla v. State of Florida, No. 19-cv-23859,
  (ECF No. 40) (S.D. Fla. Mar. 19, 2020) (Altonaga, J.) (granting motion to
  dismiss employment discrimination claim because the plaintiff simply alleged
  that there were other similarly situated comparators who were given better
Case 1:20-cv-24860-RNS Document 35 Entered on FLSD Docket 08/06/2021 Page 5 of 6




  treatment); Henderson v. Dade Cty. Police Benevolent Ass’n, Inc., No. 14-20321-
  Civ, 2014 WL 3591600, at *7 (S.D. Fla. July 18, 2014) (Moreno, J.) (finding the
  plaintiff’s allegations that comparators were similarly situated were insufficient
  because the plaintiff had not alleged that the alleged comparators were equally
  or less qualified than the plaintiff).
         Lastly, the Plaintiff argues that the motion to dismiss should be denied
  because the Plaintiff has not had the opportunity to discover direct or
  circumstantial evidence of disability discrimination. (ECF No. 29 at 5-6.)
  However, this argument is misplaced. While the Court agrees that at this stage,
  the Plaintiff need not establish a prima facie case of discrimination, the
  amended complaint must allege sufficient facts to give rise to an inference of
  discrimination to survive a motion to dismiss. The Plaintiff has not met that
  burden here and thus, the motion to dismiss is granted on this ground.

           B. Retaliation

         In Counts III and IV, the amended complaint alleges claims of retaliation
  under the ADA and the FCRA. The University moves to dismiss both counts for
  failure to allege a causal connection between the alleged protected activities
  and the adverse action.
         As with the Plaintiff’s discrimination claims, claims for retaliation under
  the ADA and FCRA are analyzed under the same framework. Monroe v. Fla.
  Dep't of Corr., 793 F. App'x 924, 928 (11th Cir. 2019) (“As with disability
  discrimination claims, relation claims brought under the FCRA are analyzed
  under the ADA framework.”). In order to assert a claim for retaliation under
  these statutes, a plaintiff must demonstrate that “(1) he engaged in statutorily
  protected expression; (2) he suffered an adverse ... action, and (3) the adverse
  action was causally related to the protected expression.” Shotz, 344 F.3d at
  1180.
         To demonstrate that there is a causal connection between the adverse
  action and the protected activity, a plaintiff must allege “that the protected
  activity and the adverse action are not completely unrelated.” Jiles v. United
  Parcel Serv., Inc., 360 F. App’x 61, 65 (11th Cir. 2010) (citation and internal
  quotation marks omitted). “For purposes of a prima facie case, close temporal
  proximity may be sufficient to show that the protected activity and the adverse
  action were not wholly unrelated.” Matamoros v. Broward Sheriff’s Off., No.
  0:18-CV-62813-KMM, 2019 WL 4731931, at *3 (S.D. Fla. June 8, 2019)
  (Moore, J.), aff’d, 2 F.4th 1329 (11th Cir. 2021).
         The Plaintiff alleges that he engaged in the protected activities of “being
  disabled, disclosing his mental health condition, and complaining of
Case 1:20-cv-24860-RNS Document 35 Entered on FLSD Docket 08/06/2021 Page 6 of 6




  discrimination”, and that he suffered an adverse employment action when his
  application was denied. (ECF No. 29 at 6.) The Plaintiff disclosed his disability
  to the University in 2015, over three years before the adverse employment
  action. Thus, any retaliation claims premised on that event must fail for a lack
  of causal connection. See Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364
  (11th Cir. 2007).
         The Plaintiff’s retaliation claims survive with regards to his complaints of
  discriminatory treatment. The amended complaint alleges that in May 2019,
  the Plaintiff first complained of disability discrimination to Human Resources.
  In September 2019, the Plaintiff was finally able to meet with the University
  President to discuss a second appeal. Notably, this meeting took place five
  months after the initial denial of the Plaintiff’s application and was inconsistent
  with University policy that requires that the President meet with applicants
  within ten days of the denial of their application. In November 2019, the
  Appeals Committee found that that Plaintiff’s application had been wrongly
  evaluated. Despite the Appeals Committee’s finding, the President denied the
  Plaintiff’ application without explanation and the months of delay prevented
  the Plaintiff from applying for a promotion for the 2020 school year.
         The University argues that there is a substantial delay between the
  protected expression and the adverse action. However, in light of the
  aforementioned allegations, it would be premature to dismiss the Plaintiff’s
  claims. Matamoros, 2019 WL 4731931, at *4. The Plaintiff has alleged facts
  that could be considered other evidence of retaliation, such as the denial of his
  application despite the Appeals Committee’s findings of error. Id. (citing Richie
  v. Mitchell, No. 5:14-CV-2329-CLS, 2015 WL 3616076, at *6 (N.D. Ala. June 9,
  2015) (denying motion to dismiss and finding that although the temporal
  proximity may be too tenuous to state a retaliation claim, “some other facts
  alleged by plaintiff ... could also be considered as other evidence of retaliation”).

     4. Conclusion

        For these reasons, the University’s motion to dismiss is granted in part
  and denied in part. (ECF No. 23.) Counts I and II for disability discrimination
  are dismissed and Counts III and IV for retaliation survive.
        Done and ordered at Miami, Florida, on August 5, 2021.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
